Title: Memorandum from Thomas Jefferson, 11 July 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia, c.11 July 1793]

Papers requiring the President’s instant attention.


Th: J’s letter to Viar & Jaudenes.
}
    the Courier goes on Saturday.


Genet’s communications relative to Spain



Little Sarah.
the Governor’s letter of June 24. & Warden’s 1st report.
the Governor’s letter of July 7.
x Th: J’s conversation with Genet.
x Th: J’s opinion against firing on the Little Sarah.
Rawle’s letter. July 9.
Genet’s letter. July 9.
